Name: Commission Regulation (EEC) No 1384/88 of 20 May 1988 amending for the 26th time Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: processed agricultural produce;  civil law;  distributive trades;  marketing
 Date Published: nan

 Avis juridique important|31988R1384Commission Regulation (EEC) No 1384/88 of 20 May 1988 amending for the 26th time Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage Official Journal L 128 , 21/05/1988 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 26 P. 0183 Swedish special edition: Chapter 3 Volume 26 P. 0183 *****COMMISSION REGULATION (EEC) No 1384/88 of 20 May 1988 amending for the 26th time Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 7 (5) thereof, Whereas Article 2 (1) (a) of Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 2931/87 (4), provides that skimmed-milk powder is to be sold in quantities equal to or more than 10 tonnes; whereas, where the quantitiy available in the storage depot is less than 10 tonnes, provision should be made for the contract of sale to relate to the quantity available; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 2 (1) (b) of Regulation (EEC) No 2213/76: 'Where the quantity available in the storage depot is less than 10 tonnes, the contract of sale may be concluded for that quantity.' Article 2 This Regualtion shall enter into force on the day of its publication in the Official Journal of the European Community. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 110, 29. 4. 1988, p. 27. (3) OJ No L 249, 11. 9. 1976, p. 6. (4) OJ No L 278, 1. 10. 1987, p. 44.